RESTRICTION / ELECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(I). Claims 1-9, drawn to storing an object of consent on a blockchain, classified in G06Q 50/18.
(II). Claims 10-11, drawn to using a template to create an agreement, classified in G06Q 50/18.
(III). Claims 12-13, drawn to receiving consent and creating a signature object, classified in G06Q 50/18.
(IV). Claims 14-17, drawn to creating an agreement object and determining signing tasks with the agreement object, classified in G06Q 50/18.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each of the subcombinations has a separate utility from the other as each have a separate use in creating or storing agreements or creating elements of agreements.  Subcombination I is directed to storing an object of consent on a blockchain; subcombination II to using a template to create an agreement; subcombination III to receiving consent and creating a signature object; and subcombination IV to creating an agreement object and determining signing tasks with the agreement object.  Each of these subcombinations have separate utilities.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the subcombinations listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because a search required for one subcombination is not required for the others resulting in the implementing of different search strategies and/or search queries for each of the distinct subcombinations.  
A telephone call was made to Grant Ford on December 2, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689